PER CURIAM.
This is an original proceeding in this court, the purpose of which is to obtain a writ of prohibition directed to the respondent, a justice of the peace in Jackson county, to prohibit him entertaining jurisdiction in certain attachment suits instituted in his court against certain employees of the relator, the railroad company, wherein the defendants in those suits are non-residents, and are served only by publication of notice, and wherein it is sought to reach their wages by process of garnishment served on the railroad company in this- State.
There is a question raised in the pleadings in reference to the validity of the constable’s return of the process of garnishment on the relator, but it will be unnecessary to decide that question because, even if it should be admitted that the service was otherwise sufficient, the railroad company is not liable to garnishment on account of the wages of its employees where the debt sued for (as in each of the cases mentioned in the pleadings) is less than $200, until judgment is rendered against the employee. [Secs. 3447 and 3448, R. S. 189-9'; now secs. 2427 and 2428, R. S. 1909.] Therefore, the justice of the peace exceeded his. jurisdiction when he undertook to hold the railroad company under his process of garnishment in the cases mentioned.
It is contended on the part of the justice of the peace that the above named sections of our statutes are unconstitutional, but this court has very recently considered that subject and has decided that those were valid and constitutional sections. [White v. M. K. & T. Ry. Co., 230 Mo. 287.] On the authority of that case we hold that the respondent has no authority to entertain jurisdiction in the cases mentioned in the pleading, and the writ of prohibition as prayed is therefore awarded.